        Case 2:15-cr-00195-GMN-DJA Document 82 Filed 05/20/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org

 6                               UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8
     United States of America,                             Case No. 2:15-cr-00195-GMN-DJA
 9
                    Plaintiff,                             First Stipulation to Advance Sentencing
10
                                                           Hearing
            v.
11
     Toniquewa Ballard,
12
                    Defendant.
13
14          The parties jointly request that this Court vacate the June 19, 2020, sentencing hearing
15   and advance it to June 3rd at 1:30 p.m. because:
16          1.      The presentence investigation report has already been completed and the
17   informal objections resolved.
18          2.      Ms. Ballard is not facing a mandatory minimum sentence, and the plea
19   agreement permits her to ask for a time-served sentence.
20          3.      Ms. Ballard is in custody and wishes to advance her sentencing hearing.
21          DATED: May 19, 2020
22
      Rene L. Valladares                                Nicholas A. Trutanich
23    Federal Public Defender                           United States Attorney

24       /s/ Erin Gettel                                  /s/ Robert Knief
      By_____________________________                   By_____________________________
25    Erin Gettel                                       Robert Knief
      Assistant Federal Public Defender                 Assistant United States Attorney
26
        Case 2:15-cr-00195-GMN-DJA Document 82 Filed 05/20/20 Page 2 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,
 4                                                       Case No. 2:15-cr-00195-GMN-DJA
                    Plaintiff,
 5
            v.                                           Order Granting First Stipulation to
 6
                                                         Advance Sentencing Hearing
     Toniquewa Ballard,
 7
                    Defendant.
 8
 9          Based on the stipulation of counsel, the Court finds that good cause exists to advance
10   the sentencing hearing.
11          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
12   June 19, 2020, at 11:00 a.m., is vacated and advanced to June 2, 2020, at 1:30 p.m. in
13   Courtroom 6B.
14                     20
            DATED: May ____, 2020.
15
16
                                                  GLORIA M. NAVARRO
17                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     2
